Exhibit 99.2 Baytex Energy Trust Q4 2009 MD&A Baytex Energy Trust Management’s Discussion and Analysis For the three months and year ended December 31, 2009 Dated March 10, 2010 The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Trust (“Baytex” or the “Trust”) for the three months and year ended December 31, 2009. This information is provided as of March 10, 2010. In this MD&A, references to “Baytex”, the “Trust”, “we”, “us” and “our” and similar terms refer to Baytex Energy Trust and its subsidiaries on a consolidated basis, except where the context requires otherwise. The fourth quarter results have been compared with the corresponding period in 2008. This MD&A should be read in conjunction with the Trust’s audited consolidated comparative financial statements for the years ended December 31, 2009 and 2008, together with accompanying notes, and the Annual Information Form (“AIF”) for the year ended December 31, 2009. The Trust’s audited consolidated comparative financial statements, MD&A and AIF for the year ended December 31, 2009 will be filed in late March 2010. These documents and additional information about the Trust will be available on SEDAR at www.sedar.com. All amounts are in Canadian dollars, unless otherwise stated and all tabular amounts are in thousands of Canadian dollars, except for percentage and per unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used in isolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information and statements. Non-GAAP Financial Measures The Trust evaluates performance based on net income and funds from operations. Funds from operations is not a measurement based on Generally Accepted Accounting Principles (“GAAP”) in Canada, but is a financial term commonly used in the oil and gas industry. Funds from operations represents cash flow from operating activities before changes in non-cash working capital and other operating items. The Trust’s determination of funds from operations may not be comparable with the calculation of similar measures for other entities. The Trust considers funds from operations a key measure of performance as it demonstrates the ability of the Trust to generate the cash flow necessary to fund future distributions to unitholders and capital investments. The most directly comparable measures calculated in accordance with GAAP are cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Distributions”. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial instrument gains or losses)), the principal amount of long-term debt and the balance sheet amount of the convertible debentures. Operating netback is a non-GAAP metric used in the oil and gas industry. This measurement helps management and investors to evaluate the specific operating performance by product. There is no standardized measure of operating netbacks and therefore operating netback as presented may not be comparable to similar measures presented by other companies. Operating netback is equal to product revenue less royalties, operating expenses and transportation expenses divided by a barrel of oil equivalent. Outlook – Economic Environment The current economic environment continues to show signs of recovery from the recent financial crisis. This improving economic backdrop has contributed to the recent relative strength in oil prices. Sustaining this recent improvement in oil prices will depend on a combination of demand stabilization through economic recovery and natural production declines around the world due to reduced capital investment. In this economic environment Baytex is focused on the following objectives: preserving balance sheet strength and liquidity, maintaining and where possible, profitably expanding its productive capacity and delivering a sustainable distribution to its unitholders. Page 1 of 15 Baytex Energy Trust Q4 2009 MD&A Results of Operations Production Three Months Ended December 31 Years Ended December 31 Daily Production Change Change Light oil and NGL (bbl/d) %) (8 %) Heavy oil (bbl/d) (1) 7
